— Judgment, Supreme Court, Bronx County (Bonnie Wittner, J., at suppression hearing; John Collins, J., at plea and sentence), rendered February 5, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of imprisonment of 2 Vi to 5 years, unanimously affirmed.
Contrary to defendant’s claim on appeal, the police acted *634reasonably in approaching defendant for investigative inquiry when he was observed in close temporal and spacial proximity of a reported crime, and the visible portion of his body fit the description of a gun-toter supplied by the complaint of an identified citizen (see, e.g., People v Acevedo, 102 AD2d 336).
Escalating circumstances, including defendant’s numerous furtive glances at the police car and his quickened pace as it approached, the officer’s observation of defendant putting his hand into his right jacket pocket (the location of the reported gun) and a bulge in that pocket resembling a gun, justified the officer’s precautionary action of holding his gun at his side, and direction to defendant that he remove his hand from his pocket (supra). Defendant’s refusal to heed the officer’s direction, given twice, justified the officer’s actions in raising his gun, directing defendant’s arm and hand away from the pocket, and conducting a frisk for safety (see, People v Francis, 108 AD2d 322, 325). Subsequent recovery of a gun from defendant’s pocket justified his arrest (see, People v De Bour, 40 NY2d 210). Concur — Carro, J. P., Wallach, Asch, Smith and Rubin, JJ.